Order filed April 2, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00568-CV
                                    ____________

                    WILLIAM DEXTER LUCAS, Appellant

                                         V.

          CARRINGTON MORTGAGE SERVICES, LLC, Appellee


                  On Appeal from County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-065346

                                    ORDER

      Appellant’s brief was due February 6, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before May 4, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.